Title: To James Madison from Fontaine Maury, 10 January 1804 (Abstract)
From: Maury, Fontaine
To: Madison, James


10 January 1804, New York. Requests a letter of introduction to Governor Claiborne “in favor of Mr Hugh Pollock of this place who is about to settle at New Orleans.” “Mr Pollock has been a Merchant of much respectability here for some years, he married the only Daughter of Mr Joseph Anthony late of Philada. and from a long acquaintance with him I have no hesitation in saying he is quite the plain Correct Gentleman.”
 

   
   RC (DLC). 1 p.




   
   Merchant Hugh Pollock had been engaged in foreign trade in New York for several years (Reinhard Spindler, New York und der amerikanische Indienhandel, 1784–1812 [Stuttgart, 1994], pp. 159, 471, 478; David Longworth, Longworth’s American Almanac, New-York Register, and City-Directory, for the Twenty Seventh Year of American Independence [New York, 1802; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 50307], p. 292).


